           Case 2:19-cv-01566-RAJ-BAT Document 21 Filed 08/28/20 Page 1 of 3




1                                                                 Honorable Richard A. Jones
                                                                  Honorable Brian A. Tsuchida
2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8     KELVIN B. KIRKPATRICK, an individual,
                                                   No. 2:19-cv-01566-RAJ-BAT
9                                  Plaintiff,
                                                   STIPULATED MOTION FOR ORDER OF
10           v.                                    DISMISSAL

11    KING COUNTY SHERIFF’S DEPUTY                 NOTE ON MOTION CALENDAR:
      STEVEN AZEVEDO, an individual,               August 28, 2020
12
                                   Defendant.
13

14                                          STIPULATION

15          All parties stipulate that this entire action should be dismissed with prejudice and

16   without an award of fees or costs to any party. The parties jointly ask the Court to enter

17   the order below.

18

19

20

21

22          //

23          //

                                                           SEAMARK LAW GROUP PLLC
      STIPULATED MOTION FOR ORDER OF
                                                            400 WINSLOW WAY E, STE 230
      DISMISSAL (No. 2:19-cv-01566-RAJ- BAT) - 1
                                                            BAINBRIDGE ISLAND, WA 98110
                                                                   (206) 502-2510
           Case 2:19-cv-01566-RAJ-BAT Document 21 Filed 08/28/20 Page 2 of 3




1           DATED: August 28, 2020

2     SEAMARK LAW GROUP PLLC                       MACDONALD HOAGUE & BAYLESS
      Attorneys for Deputy Azevedo                 Attorneys for Kelvin Kirkpatrick
3

4     By: s/Geoff Grindeland                       By: s/Joe Shaeffer (per 8/28/2020 e-mail)
          Geoff Grindeland, WSBA No. 35798             Joe Shaeffer, WSBA No. 33273
5         Nikki Carsley, WSBA No. 46650                Tim Ford, WSBA No. 5986
          Seamark Law Group PLLC                       Mika Rothman, WSBA No. 55870
6         400 Winslow Way E, Ste 230                   MacDonald Hoague & Bayless
          Bainbridge Island, WA 98110                  705 2nd Ave, Ste 1500
7         (206) 502-2510                               Seattle, WA 98104
          geoff@seamarklaw.com                         (206) 622-1604
8         nikki@seamarklaw.com                         joe@mhb.com
                                                       timf@mhb.com
9                                                      mikar@mhb.com

10
                                               ORDER
11
            Based on the foregoing, the Court hereby orders that this entire action is
12
     dismissed with prejudice and without an award of fees or costs to any party.
13

14          DATED:

15

16
                                                   Brian A. Tsuchida
17                                                 Chief United States Magistrate Judge

18

19

20

21

22

23

                                                          SEAMARK LAW GROUP PLLC
      STIPULATED MOTION FOR ORDER OF
                                                           400 WINSLOW WAY E, STE 230
      DISMISSAL (No. 2:19-cv-01566-RAJ- BAT) - 2
                                                           BAINBRIDGE ISLAND, WA 98110
                                                                  (206) 502-2510
           Case 2:19-cv-01566-RAJ-BAT Document 21 Filed 08/28/20 Page 3 of 3




1                                  CERTIFICATE OF SERVICE

2           I certify that on the date below I electronically filed the foregoing document with

3    the Clerk of Court using the CM/ECF system, which will send notification of such filing to

4    the following:

5           Attorneys for Plaintiff

6                     Joe Schaeffer
                      Timothy K. Ford
7                     Mika Rothman

8           I further certify that on the date below I mailed by U.S. Postal Service a copy of

9    the foregoing document to the following non-CM/ECF participants:

10          N/A

11          DATED: August 28, 2020

12                                                  s/Geoff Grindeland
                                                    Geoff Grindeland
13

14

15

16

17

18

19

20

21

22

23

                                                            SEAMARK LAW GROUP PLLC
      STIPULATED MOTION FOR ORDER OF
                                                             400 WINSLOW WAY E, STE 230
      DISMISSAL (No. 2:19-cv-01566-RAJ- BAT) - 3
                                                             BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
